DETAILED ACTION
Election/Restrictions
Claims 12-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on November 21, 2022.
Applicant's election with traverse of Group B in the reply is acknowledged.  The traversal is on the ground(s) that some features of Group B and Group C are similarly recited and therefore they are not distinct from each other.  This is not found persuasive because the listed group of inventions lacked the same or corresponding special technical features as outlined in the requirement.  Accordingly, the requirement is still deemed proper and is therefore made FINAL.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/753,759, filed on April 3, 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 & 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In Claim 1, it is not clear as to whether a drawer and a cabinet are positively claimed limitations.  The preamble indicates that at least the drawer feature is intended use, e.g., “for assisting in opening or closing a drawer”; but the body of the claim appears to positively claim the features, e.g., “portion that engages with the drawer” and “portion that engages with a cabinet” respectively.  As such, the metes and bounds of patent protection being sought by applicant is unascertainable [For examination purposes, the position is taken that both the drawer and cabinet are positively claimed features in combination with the engaging assembly].  In Claim 19, the phrase “A drawer” line 1, does not have a proper preambulatory basis since the claim is dependent upon independent Claim 1 which establishes a basis for an “engaging assembly”; additionally, the use of the phrase “and/or” [line 7] is deemed indefinite since the use of the recitation and/or is open ended and can constitute multiple meanings thereby not distinctly claiming subject matter.  In Claim 20, the phrase “A refrigerator” line 1, does not have a proper preambulatory basis since the claim is dependent upon intervening Claim 19 and independent Claim 1 which establishes a basis for an “engaging assembly” / “a drawer”.  Consequently, the remaining claims are rejected since they are dependent upon an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 & 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2011/003740.  WO`740 teaches of an engaging assembly (fig. 4) for assisting in opening or closing a drawer (25), wherein the engaging assembly comprises a first engaging portion (9) that engages with the drawer and a second engaging portion (8) that engages with a cabinet (24), one of the first engaging portion and the second engaging portion is a gear (9), and the other is a rack (8), the rack has a tooth surface (note tooth surface as shown in fig. 4) enabling the gear to travel, and the rack comprises a main rack (body of (8)) and an extension rack (21); when the drawer is in a closed state (fig. 8), the tooth surface has a first travel length (fixed length); when the drawer is in an opening process (fig. 12), the extension rack moves onto a travel path of the gear so that the tooth surface has a second travel length (fixed length + added length); when the drawer is in a closing process, the extension rack returns, and the first travel length is shorter than the second travel length (note the travel lengths between figures 11 & 12 for instance).  As to Claim 2, the first engaging portion is a gear (9), and the second engaging portion is a rack (8).  As to Claim 3, the main rack comprises a first end portion (right end portion – fig. 4) and a second end portion (left end portion – fig. 4) which are arranged opposite to each other, the direction from the first end portion to the second end portion is the direction in which the drawer is opened (fig. 10), a receiving space (viewed as the space along the distal left end portion where the extension rack couples to the main rack and allows for the extension rack to rotate) is disposed in a region adjacent to the second end portion, and the extension rack is movably disposed in the receiving space; when the drawer is in the opening process, the extension rack moves in the receiving space so that the extension rack protrudes beyond the second end portion in a direction away from the first end portion (fig. 12).  As to Claim 4, the main rack has a main tooth surface (fig. 4), the extension rack has an extension tooth surface (fig. 4), and when the drawer is in the opening process, the extension rack moves in the receiving space so that the extension tooth surface and the main tooth surface are spliced into a continuous tooth surface (fig. 12).  As to Claim 19, the engaging assembly further comprising a drawer (25) in combination, the drawer comprises a slide rail assembly (fig. 11) having an upper rail (2), a middle rail (3) and a lower rail (4) that are slidingly fitted to each other, the lower rail is connected to the cabinet (shown), the middle rail is movably connected to the upper rail and the lower rail (shown), the upper rail is connected to the drawer (fig. 10), the gear is connected to the upper rail (via (6)), and the rack is connected to the cabinet and/or the lower rail (fig. 11).  As to Claim 20, the engaging assembly and drawer further comprising a refrigerator (refrigerator) in combination.

Allowable Subject Matter
Claims 5-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see the attached Form PTO-892 showing various engaging assemblies between a drawer and a cabinet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



JOH
December 1, 2022

/James O Hansen/Primary Examiner, Art Unit 3637